DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed on 05/26/2022 in which claims 1, 13, 17 were amended, claims 2-3 and 18 were canceled has been entered of record.

Election/Restrictions
Previous restriction in the non-final rejection mailed on 01/28/2022 is withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly limitation of “wherein the bit line bar is disposed between and adjacent to the first voltage and the third voltage line, wherein the fourth voltage line is disposed between and adjacent to the third voltage line and the second bit line bar”. As required by MPEP 2163.04, applicant need to point out there support can be found for the newly added limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4, 9-17, and 19-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fukano (US Pub. 2008/0304313).

    PNG
    media_image1.png
    475
    624
    media_image1.png
    Greyscale

Regarding claim 1, Fig. 4 of Fukano discloses a memory circuit, comprising: 
a memory cell directly connected to a word line [WL], a bit line [1st BL], a bit line bar [1st BLB], a first voltage line [1st Voltage], a second voltage line [2nd Voltage], and a third voltage line [3rd Voltage]; 
a second memory cell [2nd Cell in the Examiner Marked Up] adjacent the memory and directly connected to the word line [WL], a second bit line bar [2nd BL], and a fourth voltage line [4th Voltage];
a first layer being routed to define the first voltage line [1st Voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage], the bit line [1st BL], the bit line bar [1st BLB], the bit line [1st BL], and the second bit line bar [2nd BL], wherein the bit line is disposed between and adjacent to the first voltage line [1st Voltage] and the second voltage line [2nd Voltage], wherein the first voltage line [1st Voltage] is disposed between and adjacent to the bit line [BL] and the bit line bar [1st BLB], wherein the bit line bar [1st BLB] is disposed between and adjacent to the first voltage line [1st Voltage] and the third voltage line [3rd Voltage], wherein a first landing pad [1ST Pad] is disposed between and adjacent to the third voltage line [3rd Voltage] and the fourth voltage line [4th Voltage], wherein the bit line bar [1st BLB] is complementary to the bit line [1st BL], wherein the bit line is a read bit line [1st BL is used for reading], wherein the bit line bar is a read bit line bar [1st BLB], wherein the first voltage line [1st voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], the bit line [1st BL] and the bit line bar [1st BLB] extend outside a boundary of the memory cell in the first layer [as shows in Fig. 4], the bit line [1st BL], wherein the bit line [1st BL], the bit line bar [1st BLB], the second bit line bar [2nd BL], the first voltage line [1st Voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage] extend in parallel in a first plane [clearly shows in Fig. 4], and wherein opposite sidewalls (Sidewall1 and Sidewall2) of the second voltage line (2nd Voltage) are disposed between opposite short sidewalls of the boundary [S1 and S2] of the memory cell; and
a second layer [M3] coupled to and over the first layer [M1] , the second layer being routed for the word line [WL], wherein the word line extends in a direction perpendicular to the bit line [1st BL], the bit line bar [1st BLB], the second bit line bar [2nd BL], the first voltage line [1st Voltage], and the second voltage line [VSS on left], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage].
Regarding claims 4 and 9, Fig. 4 of Fukano discloses wherein the first voltage line is a Vdd line [VDD], the second voltage line is a VSS line [VSS], and the third voltage line is a VSS line [right VSS].
Regarding claim 10, Fig. 4 of Fukano discloses a third layer [M3] over a semiconductor substrate [inherent], the third layer being routed to define electrical connections within the memory cell, the first layer [M1] being over the third layer, and the second layer [M2] being over the first layer [M1] and the third layer [M3].
Regarding claims 11 and 14, Fig. 4 of Fukano discloses wherein a short side [vertical] of the memory cell has a first width in a planar view, wherein the word line has a second width [horizontal] in the planar view, and wherein the second width is 50 % or greater the first width [clearly shows in Fig. 4].
Regarding claim 12, Fig. 2 of Fukano discloses wherein the memory circuit comprises a plurality of the memory cells [at intersection of bit lines and word lines], the memory cells forming a repeating pattern [clearly shows in Fig. 2], wherein vertically adjacent ones of the memory cells are vertically mirrored, and wherein horizontally adjacent ones of the memory cells are horizontally mirrored [paragraph 0039 and Fig. 5]. 
Regarding claim 13, Fig. 4 of Fukano (see examiner marked up above) discloses a memory circuit, comprising: 
a memory cell [1st Cell]; 
a second memory cell [2nd Cell] adjacent the memory cell [as shows in Fig. 5 and in paragraph 0039, memory cell in Fig. 4 are formed in repeated pattern to form an array in Fig. 5. Therefore, second memory cells can be formed adjacent to first memory cell as shown in the examiner marked up above].
a first conductive layer arranged at a first level, the first conductive layer being routed to define a bit line [1st BL], a bit line bar [1st BLB], a first voltage line [2nd Voltage], a second voltage line [1st Voltage Voltage], the bit line [1st BL], the bit line bar [1st BLB], the first voltage line [2nd Voltage], and the second voltage line [1st Voltage], a third voltage line [3rd Voltage], a fourth voltage line [4th Voltage], and a second bit line [2nd BL] or bit line bar [2nd BLB] being directly connected to the memory cell [clearly shows in Fig. 4] and extending past a periphery of the memory cell in the first conductive layer in a first direction [vertical], wherein the bit line and the bit line bar are complementary, wherein the fourth voltage line [4th Voltage] and the second bit line bar [2nd BLB] are directly connected to second memory cell [2nd Cell], wherein the bit line [1st BL] is arranged between and adjacent to the first voltage line [2nd Voltage] and the second voltage line [1st Voltage], wherein the second voltage line [1st Voltage] is arranged between and adjacent to the bit line [1st BL] and the bit line bar [1st BLB], wherein the bit line bar [1st BLB] is arranged between and adjacent to the second voltage line [1st Voltage] and the third voltage line [3rd Voltage], and wherein a first landing pad [1st Pad] is arranged between and adjacent to the third voltage line [3rd Voltage] and the fourth voltage line [4th Voltage];
a second conductive layer [M2] coupled to the first conductive layer and arranged at a second level different from and over the first level, the second conductive layer being routed to define a word line [WL], the word line extending in a second direction [horizontal] perpendicular to the first direction; and 
a via layer [VIA in the examiner marked up] disposed between the first conductive layer and the second conductive layer, the via layer including a plurality of vias through which the first conductive layer is coupled to the second conductive layer.

    PNG
    media_image2.png
    531
    747
    media_image2.png
    Greyscale


Regarding claims 15 and 20, Fig. 4 of Fukano discloses further comprising a third conductive layer [M3] arranged at a third level [the layers for the pad or vias show above], the first level being above the third level [since the pads or vias go through the first and second layers, they can be below the first layer], the second level being above the first level, the third conductive layer coupling the first conductive layer and the second conductive layer to a transistor [VDD, VSS, or bit lines pad are all connected to the transistors of the memory cell].
Regarding claim 16, Fig. 4 of Fukano discloses wherein the first voltage line [VSS] has a lower voltage than the second voltage line [VDD].
Regarding claim 17, Fig. 4 of Fukano (examiner marked up)discloses a memory circuit, comprising: 
a memory cell comprising a transistor [clearly shows in Fig. 3]; 
a first conductive layer arranged at a first level, the first conductive layer comprising a first voltage line [2nd Voltage], a second voltage line [1st Voltage], a third voltage line [3rd Voltage], a bit line [1st BL], and a bit line bar [1st BLB], each of the first voltage line, the second voltage line, the third voltage line, the bit line, and the bit line bar being directly electrically connected to the memory cell and extending beyond a perimeter of the memory cell in the first conductive layer [clearly shows in Fig. 3], wherein the bit line [1st BL] is located between and adjacent to the first voltage line [2nd Voltage] and the second voltage line [1st Voltage], wherein the second voltage line [1st Voltage] is located between and adjacent to the bit line [1st BL] and the bit line bar [1st BLB], wherein the bit line bar [1st BLB] is located between and adjacent to the second voltage line [1st Voltage] and the third voltage line [3rd Voltage], and wherein the bit line and the bit line bar are read bit lines [BL and BLB are used for reading]; and 
a second conductive layer electrically connected to the first conductive layer, the first conductive layer being arranged closer to the transistor than the second conductive layer [as shows in Fig. 3 and Fig. 4], the second conductive layer comprising a word line [WL] electrically connected to the memory cell and extending beyond a perimeter of the memory cell [as shows in Fig. 3] in the second conductive layer, wherein the word line [WL] has a first width of 50% or greater a second width of a short side of the memory cell [as clearly shows in Fig. 4], and wherein the word line extends in a direction [horizontal] perpendicular to the first voltage line [2nd Voltage], the second voltage line [1st Voltage], the third voltage line [3rd Voltage], the bit line [1st BL], and the bit line bar [1st BLB]; and
a second memory cell [2nd Cell] adjacent the memory cell [1st Cell], wherein the first conductive layer comprises a fourth voltage line [4th Voltage], a fifth voltage line [5th Voltage], a second voltage line [6th Voltage], a second bit line [2nd BL], and a second bit line bar [2nd BLB], wherein each of the fourth voltage line [4th Voltage], the fifth voltage line [5th Voltage], the sixth voltage line [6th Voltage], the second bit line [2nd BL], wherein the fourth voltage [4th Voltage] line is adjacent to and located between the third voltage [3rd Voltage] line and the second bit line bar [2nd BLB], and wherein the word line is electrically connected to the second memory cell [similar connection as first memory cell], and wherein a first landing pad [1st Pad] is located between and adjacent to the third voltage line [4th Voltage].
Regarding claim 19, Fig. 4 of Fukano discloses wherein the voltage of the first voltage line [VSS on left] is equal to the voltage of the third voltage line [VSS on right] and less than the voltage of the second voltage line [VDD].
Regarding claim 21, Fig. 4 of Fukano discloses a well region [NW1] in a semiconductor substrate, wherein the well region extends in a direction parallel to the first voltage line [VSS], the second voltage line [VDD], the third voltage line [VSS on right], the bit line [BL], and the bit line bar [BLB] and perpendicular to the word line [WL].
Regarding claim 22, Fig. 4 of Fukano (examiner marked up) discloses a second memory cell [2nd Cell] adjacent to the memory cell, wherein the second memory cell is further directly connected to a second bit line [2nd BLB], a fifth voltage line[5th Voltage], and a sixth voltage line [6th Voltage], wherein the second bit line bar [2nd BL] is disposed between and adjacent to the fourth voltage line [4th Voltage] and the fifth voltage line [5th Voltage], and wherein the second bit line [2nd BLB] is disposed between and adjacent to the fifth voltage line [5th Voltage] and the sixth voltage line [6th Voltage].
Regarding claim 23, Fig. 4 of Fukano (examiner marked up) discloses wherein opposite sidewalls of the third voltage line [3rd Voltage] are disposed between the opposite short sidewalls of the boundary of the memory cell [at two ends of the cell].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano (US Pub. 2008/0304313) in view of Liaw (US Pat. 7,269,056).
Regarding claims 5-8, Yang discloses all claimed invention, but does not specifically disclose wherein a long side (word line side) of the memory cell has a first length in a planar view, wherein a short side [bit line side) of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. However, Fig. 7 of Liaw discloses wherein a long side (word line side) [horizontal] of the memory cell has a first length in a planar view, wherein a short side [bit line side) [running vertically] of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange word lines and bit lines so that word lines is longer than bit lines, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Since Wang and Liaw are both from the same field of SRAM memory device, the purpose disclosed by Liaw would have been recognized in the pertinent art of Wang.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have word line longer than bit line for a purpose of having more cells connected to word line.

Response to Arguments
Applicant's arguments filed on 05/26/2022 have been fully considered but they are not persuasive. Applicant first argues that Fig. 2, Fig. 4B, and paragraphs [0027], [0028], [0035], and [0036] shows support for “wherein the bit line bar is disposed between and adjacent to the first voltage and the third voltage line, wherein the fourth voltage line is disposed between and adjacent to the third voltage line and the second bit line bar”. However, Fig. 2 and Fig. 4B clearly doesn’t show a fourth voltage line or the second bit line bar. In addition, applicant’s whole specification does not disclose a “fourth voltage line”. Therefore, there is no support for “wherein the bit line bar is disposed between and adjacent to the first voltage and the third voltage line, wherein the fourth voltage line is disposed between and adjacent to the third voltage line and the second bit line bar”.
Applicant also argues that Fukano doesn’t teach a third voltage line VSS and a second memory cell adjacent the memory cell includes a separate fourth voltage line VSS. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2111. As shows in Fig. 5 and in paragraph 0039 of Fukano, memory cell in Fig. 4 are formed in repeated pattern to form an array in Fig. 5. Therefore, second memory cells can be formed adjacent to first memory cell as shown in the examiner marked up above. As shows in in examiner marked up Fig. 4B, a memory cell [1st Cell] includes the asserted third voltage line VSS [3rd Voltage] and a second memory cell [2nd Cell] adjacent to the memory cell [1st Cell] includes a separate fourth voltage line VSS [4th Voltage], and a landing pad [1st Pad] is disposed between the third voltage VSS [3rd Voltage] and the asserted fourth voltage line VSS [4th Voltage].
Therefore, all applicant’s arguments were fully considered, they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825